This case was tried at the same time and upon the same evidence as the case of Florida Motor Lines, Inc., v. Ralph N. Casad by his next friend and father B. F. Casad, the judgment in which has this day been affirmed. This case was brought to recover for damages to the automobile which at the time of the collision was being driven by Ralph N. Casad with the consent of his father, B. F. Casad. The judgment in this case will be affirmed for like reasons to those set forth in the opinion in the companion case above mentioned.
Affirmed.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur in the opinion and judgment.